DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendment
Claims 1-12 were previously pending and subject to the non-final action filed on 02/04/2022. In the response filed on 05/04/2022, claims 1, 3, 11 and 12 were amended, claim 13-15 newly added claim. Therefore, claims 1-15 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 05/04/2022, with respect to claim 1-12 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZAKI (US PGPUB: 20160247323, Pub. Date: Aug. 25, 2016 hereinafter “Shimazaki”) and in view of Yoshimura (US PAT: 9860400, Filed Date: Apr. 12, 2016 hereinafter “Yoshimura”).
Regarding Independent claim 1, Shimazaki teaches: A display device, (Shimazaki − [0109] transmissive eye glass-type wearable device having an AR displaying function) comprising a display section configured to display an image, (Shimazaki − [0109] The terminal 2a is a transmissive eye glass-type wearable device having an AR displaying function, which has a same configuration as where the eye glass-type wearable device is used as the terminal 2. In other words, the terminal 2a has the function of taking an image of a real space at least in front of a user, who is wearing the device, and the function of allowing the user to look at the real space and electronic data simultaneously by displaying a virtual image of the electronic data in an overlapping manner within a user's view. Displaying a virtual image of the electronic document (image).)
a generating section configured to generate a support image that defines a position of a character to be written on a sheet, (Shimazaki − [0112] FIGS. 9A to 9F are diagrams for explaining operation of editing electronic data, performed by the information processing system 200 according to this exemplary embodiment of the present invention. The operation of editing electronic data will be described hereinafter with reference to FIG. 8 and FIGS. 9A to 9F. [0113-0116] Next, the terminal 2a displays the AR in which a virtual image of the obtained electronic data is superimposed on a medium in a real space, such as a sheet of paper or a notebook, on which a user can handwrite. FIG. 9B illustrates a notebook as an example of such medium. FIG. 9C illustrates the AR display in which the virtual image of the electronic data is superimposed on a left-side page of the notebook which a user wearing the terminal 2a is looking at. A dashed frame line in FIG. 9B indicates a rectangular region corresponding to, for example, an edge of the notebook detected from an image of the notebook. The rectangular region is a region for handwriting, which will be described later, and is used for positioning the image of the electronic data in the AR display illustrated in FIG. 9C. [0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added.)
and a controller configured to control the display section so that the display section displays the support image according to the sheet. (Shimazaki – [0112-0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added. The rectangular region is a region (section) of the sheet of paper (support image) for accepting handwriting (characters) in the particular region (position). Fig. 9 the AR display immediately after the user added the handwriting of “RECEIVED”.)
Shimazaki does not explicitly teach: wherein the support image includes a diagram indicating per character entry positions on the sheet at which a user is to enter handwritten characters. 
However, Yoshimura teaches: wherein the support image includes a diagram indicating per character entry positions on the sheet at which a user is to enter handwritten characters. (Yoshimura – [col. 6 ll. 22-26] Fig. 5, Fig. 8, Production of Practice Sheet. For example, row numbers (1 to 4) are attached to the individual rows. Within the square on the left side of each row, the model character which is the model of the character to be learned is printed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki and Yoshimura as both invention relate to handwriting within a document system. Adding the teaching of Yoshimura provides Shimazaki with practice diagram for handwriting input within a document system. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding dependent claim 2, discloses all the features with respect to claim 1 as outlined above
Shimazaki teaches: further comprising a first input section configured to receive at least a number of characters, (Shimazaki – [0112- 0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED".) wherein the generating section generates the support image that defines respective positions of one or more characters corresponding to the number of characters received. (Shimazaki – [0112-0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added. The rectangular region is a region (section) of the sheet of paper (support image) for accepting handwriting (characters) in the particular region (position). Fig. 9 the AR display immediately after the user added the handwriting of “RECEIVED”.)
Regarding dependent claim 4, discloses all the features with respect to claim 1 as outlined above
Shimazaki teaches: further comprising an imaging section configured to photograph the sheet to generate sheet image data representing a sheet image, (Shimazaki − [0112] FIGS. 9A to 9F are diagrams for explaining operation of editing electronic data, performed by the information processing system 200 according to this exemplary embodiment of the present invention. The operation of editing electronic data will be described hereinafter with reference to FIG. 8 and FIGS. 9A to 9F.) 
and a first specifying section configured to specify at least an area of the sheet based on the sheet image data, wherein the generating section generates the support image according to a prescribed area of the area of the sheet, and the display section displays at least the support image. (Shimazaki − [0113-0116] Next, the terminal 2a displays the AR in which a virtual image of the obtained electronic data is superimposed on a medium in a real space, such as a sheet of paper or a notebook, on which a user can handwrite. FIG. 9B illustrates a notebook as an example of such medium. FIG. 9C illustrates the AR display in which the virtual image of the electronic data is superimposed on a left-side page of the notebook which a user wearing the terminal 2a is looking at. A dashed frame line in FIG. 9B indicates a rectangular region corresponding to, for example, an edge of the notebook detected from an image of the notebook. The rectangular region is a region for handwriting, which will be described later, and is used for positioning the image of the electronic data in the AR display illustrated in FIG. 9C.)
Regarding dependent claim 5, discloses all the features with respect to claim 4 as outlined above
Shimazaki teaches: wherein the imaging section shoots a finger moving on the sheet and generates finger image data representing a finger image, the display device further comprises a second specifying section configured to specify a locus of the finger based on the finger image data, and the generating section generates the support image according to a partial area of the area of the sheet defined by the locus of the finger. (Shimazaki – [0112-0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added. The rectangular region is a region (section) of the sheet of paper (support image) for accepting handwriting (characters) in the particular region (position). Fig. 9 the AR display immediately after the user added the handwriting of “RECEIVED”. A fingers on the hand holding a pen moving alone writing the word “RECEIVED”.)
Regarding dependent claim 6, discloses all the features with respect to claim 5 as outlined above
Shimazaki teaches: wherein the first specifying section specifies one or more support lines depicted in a first direction based on the sheet image data corresponding to the partial area of the area of the sheet, and the generating section generates the support image based on the number of characters, and the number of support lines. (Shimazaki – [0124] The imaging unit 406 captures an image by the imaging device 42, and sends the captured image to the image storage areas 401a to 401c. The image recognition unit 407 detects a region for handwriting from an image (a first storage image, which will be described later) that is continuously stored in the image storage areas 401a to 401c. The image recognition unit 407 detects the region for the handwriting from, for example, a blank paper, a single color region on paper, or a notebook with ruled lines. The detection of the region is executed using image recognition software by detecting, for example, whether a ratio of an area of a single color is equal to or more than a prescribed value.)
Regarding dependent claim 10, discloses all the features with respect to claim 1 as outlined above
Shimazaki teaches: further comprising an imaging section configured to photograph the sheet and a periphery of the sheet, and to generate surrounding image data representing a surrounding image, (Shimazaki – [0041] The engine 17 is a hardware for performing general information processing for implementing the copier function, the scanner function, the facsimile function or the printer function. The engine 17 includes, for example, a scanner (image reading unit) that scans and reads an image on a document, a plotter (image forming unit) that performs printing on a sheet such as paper, and a facsimile unit that performs facsimile communication. The engine 17 may further include optional equipment such as a finisher that sorts the printed sheets, and an automatic document feeder (ADF) that automatically feeds documents to be scanned.) 
wherein the display section is a nontransparent display, (Shimazaki – [0029] The electronic device 1 may be an image forming apparatus such as a printer, which receives a printing job in response to a request from the terminal 2 and prints an image based on print target data. Alternatively, the image forming apparatus may be a multifunction peripheral (MFP) having multiple functions such as a copier function, a scanner function, and a facsimile function in addition to a printer function. )
and the controller controls the display section so that the display section displays the support image according to the sheet in the surrounding image. (Shimazaki – [0041] The engine 17 is a hardware for performing general information processing for implementing the copier function, the scanner function, the facsimile function or the printer function. The engine 17 includes, for example, a scanner (image reading unit) that scans and reads an image on a document, a plotter (image forming unit) that performs printing on a sheet such as paper, and a facsimile unit that performs facsimile communication. The engine 17 may further include optional equipment such as a finisher that sorts the printed sheets, and an automatic document feeder (ADF) that automatically feeds documents to be scanned.)
Regarding Independent claim 11, Shimazaki teaches: A display method for a display device including a display section, (Shimazaki −  [0109] The terminal 2a is a transmissive eye glass-type wearable device having an AR displaying function, which has a same configuration as where the eye glass-type wearable device is used as the terminal 2. In other words, the terminal 2a has the function of taking an image of a real space at least in front of a user, who is wearing the device, and the function of allowing the user to look at the real space and electronic data simultaneously by displaying a virtual image of the electronic data in an overlapping manner within a user's view. Displaying a virtual image of the electronic document (image).)
comprising generating a support image that defines a position of a character to be written on a sheet, (Shimazaki − [0112] FIGS. 9A to 9F are diagrams for explaining operation of editing electronic data, performed by the information processing system 200 according to this exemplary embodiment of the present invention. The operation of editing electronic data will be described hereinafter with reference to FIG. 8 and FIGS. 9A to 9F. [0113-0116] Next, the terminal 2a displays the AR in which a virtual image of the obtained electronic data is superimposed on a medium in a real space, such as a sheet of paper or a notebook, on which a user can handwrite. FIG. 9B illustrates a notebook as an example of such medium. FIG. 9C illustrates the AR display in which the virtual image of the electronic data is superimposed on a left-side page of the notebook which a user wearing the terminal 2a is looking at. A dashed frame line in FIG. 9B indicates a rectangular region corresponding to, for example, an edge of the notebook detected from an image of the notebook. The rectangular region is a region for handwriting, which will be described later, and is used for positioning the image of the electronic data in the AR display illustrated in FIG. 9C. [0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added.)
and controlling the display section so that the display section displays the support image according to the sheet. (Shimazaki – [0112-0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added. The rectangular region is a region (section) of the sheet of paper (support image) for accepting handwriting (characters) in the particular region (position). Fig. 9 the AR display immediately after the user added the handwriting of “RECEIVED”.)
Shimazaki does not explicitly teach: wherein the support image includes a diagram indicating per character entry positions on the sheet at which a user is to enter handwritten characters. 
However, Yoshimura teaches: wherein the support image includes a diagram indicating per character entry positions on the sheet at which a user is to enter handwritten characters. (Yoshimura – [col. 6 ll. 22-26] Fig. 5, Fig. 8, Production of Practice Sheet. For example, row numbers (1 to 4) are attached to the individual rows. Within the square on the left side of each row, the model character which is the model of the character to be learned is printed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki and Yoshimura as both invention relate to handwriting within a document system. Adding the teaching of Yoshimura provides Shimazaki with practice diagram for handwriting input within a document system. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding independent claim 12, Shimazaki teaches: A display system, comprising a display device, (Shimazaki − [0109] transmissive eye glass-type wearable device having an AR displaying function)
and an image forming apparatus, (Shimazaki – [0029] The electronic device 1 may be an image forming apparatus such as a printer, which receives a printing job in response to a request from the terminal 2 and prints an image based on print target data. Alternatively, the image forming apparatus may be a multifunction peripheral (MFP) having multiple functions such as a copier function, a scanner function, and a facsimile function in addition to a printer function.) 
wherein the display device includes a display section configured to display an image, (Shimazaki − [0109] The terminal 2a is a transmissive eye glass-type wearable device having an AR displaying function, which has a same configuration as where the eye glass-type wearable device is used as the terminal 2. In other words, the terminal 2a has the function of taking an image of a real space at least in front of a user, who is wearing the device, and the function of allowing the user to look at the real space and electronic data simultaneously by displaying a virtual image of the electronic data in an overlapping manner within a user's view. Displaying a virtual image of the electronic document (image).)
a generating section configured to generate a support image that defines a position of a character to be written on a sheet, (Shimazaki − [0112] FIGS. 9A to 9F are diagrams for explaining operation of editing electronic data, performed by the information processing system 200 according to this exemplary embodiment of the present invention. The operation of editing electronic data will be described hereinafter with reference to FIG. 8 and FIGS. 9A to 9F. [0113-0116] Next, the terminal 2a displays the AR in which a virtual image of the obtained electronic data is superimposed on a medium in a real space, such as a sheet of paper or a notebook, on which a user can handwrite. FIG. 9B illustrates a notebook as an example of such medium. FIG. 9C illustrates the AR display in which the virtual image of the electronic data is superimposed on a left-side page of the notebook which a user wearing the terminal 2a is looking at. A dashed frame line in FIG. 9B indicates a rectangular region corresponding to, for example, an edge of the notebook detected from an image of the notebook. The rectangular region is a region for handwriting, which will be described later, and is used for positioning the image of the electronic data in the AR display illustrated in FIG. 9C. [0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added.)
a controller configured to control the display section so that the display section displays the support image according to the sheet, (Shimazaki – [0112-0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added. The rectangular region is a region (section) of the sheet of paper (support image) for accepting handwriting (characters) in the particular region (position). Fig. 9 the AR display immediately after the user added the handwriting of “RECEIVED”.)
an imaging section configured to photograph the sheet on which the character is written, . (Shimazaki – [0112-0115] The user adds the handwriting on the notebook or the sheet of paper, which is being displayed in the AR. FIG. 9D illustrates the AR display immediately after the user added the handwriting of "RECEIVED". Then, the imaging device 42 of the terminal 2a takes a photo image of the notebook or the sheet of paper on which the user has added the handwriting. Thus, an image of the added handwriting within the dashed frame line is captured, and an image in which the captured image is superimposed on the electronic data is generated to obtain the result of the addition of handwriting. [0116] FIG. 9E illustrates the notebook on which the handwriting has been added. The rectangular region is a region (section) of the sheet of paper (support image) for accepting handwriting (characters) in the particular region (position). Fig. 9 the AR display immediately after the user added the handwriting of “RECEIVED”. A fingers on the hand holding a pen moving alone writing the word “RECEIVED”.)
and to generate image data indicating an image of the sheet, (Shimazaki − [0112] FIGS. 9A to 9F are diagrams for explaining operation of editing electronic data, performed by the information processing system 200 according to this exemplary embodiment of the present invention. The operation of editing electronic data will be described hereinafter with reference to FIG. 8 and FIGS. 9A to 9F.) 
and a transmission section configured to transmit the image data to the image forming apparatus, (Shimazaki − [0031] The terminal 2 functions as a remote controller that connects with the electronic device 1 and instructs the electronic device 1 to perform various functions. In a case where the electronic device 1 is implemented by the image forming apparatus, the terminal 2 is installed with application software that allows the terminal 2 to instruct the electronic device 1 to print an image based on the print target data. The terminal 2 generates a printing job including the print target data and transmits the printing job to the image forming apparatus or a print server)
and the image forming apparatus includes a receiving section configured to receive the image data, and an image forming section configured to generate an image based on the image data received. (Shimazaki − [0031] The terminal 2 functions as a remote controller that connects with the electronic device 1 and instructs the electronic device 1 to perform various functions. In a case where the electronic device 1 is implemented by the image forming apparatus, the terminal 2 is installed with application software that allows the terminal 2 to instruct the electronic device 1 to print an image based on the print target data. The terminal 2 generates a printing job including the print target data and transmits the printing job to the image forming apparatus or a print server. [0036] As illustrated in FIG. 2, the electronic device (e.g., image forming apparatus) 1 includes a main unit 10 and an operation unit 20. The main unit 10 is capable of implementing various functions such as a copier function, a scanner function, a facsimile function and a printer function. [0041] The engine 17 includes, for example, a scanner (image reading unit) that scans and reads an image on a document, a plotter (image forming unit) that performs printing on a sheet such as paper.)
Shimazaki does not explicitly teach: wherein the support image includes a diagram indicating per character entry positions on the sheet at which a user is to enter handwritten characters. 
However, Yoshimura teaches: wherein the support image includes a diagram indicating per character entry positions on the sheet at which a user is to enter handwritten characters. (Yoshimura – [col. 6 ll. 22-26] Fig. 5, Fig. 8, Production of Practice Sheet. For example, row numbers (1 to 4) are attached to the individual rows. Within the square on the left side of each row, the model character which is the model of the character to be learned is printed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki and Yoshimura as both invention relate to handwriting within a document system. Adding the teaching of Yoshimura provides Shimazaki with practice diagram for handwriting input within a document system. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding dependent claim 13, discloses all the features with respect to claim 1 as outlined above
Shimazaki does not explicitly teach: wherein the diagram includes squares.
However, Yoshimura teaches: wherein the diagram includes squares. (Yoshimura – [col. 6 ll. 22-26] Fig. 5, Fig. 8, Production of Practice Sheet. For example, row numbers (1 to 4) are attached to the individual rows. Within the square on the left side of each row, the model character which is the model of the character to be learned is printed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki and Yoshimura as both invention relate to handwriting within a document system. Adding the teaching of Yoshimura provides Shimazaki with practice diagram for handwriting input within a document system. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding dependent claim 14, discloses all the features with respect to claim 13 as outlined above
Shimazaki does not explicitly teach: wherein the squares of the diagram have a size that changes according to a size of the support image.
However, Yoshimura teaches: wherein the squares of the diagram have a size that changes according to a size of the support image. (Yoshimura – [col. 6 ll. 57-62] The practice sheet P1 shown in FIG. 5 is an example, and the layout of the practice sheet P1 can be arbitrarily changed. In one example, the number and size of squares, the font and size of model characters, the size of sheets and the like can be changed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki and Yoshimura as both invention relate to handwriting within a document system. Adding the teaching of Yoshimura provides Shimazaki with practice diagram for handwriting input within a document system. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZAKI and Yoshimura as applied to claims 1-2, 4-6, and 10-14 above, and further in view of Kim (US PGPUB: 20180081519, Filed Date: Sep. 20, 2016 hereinafter “Kim-1519”).
Regarding dependent claim 3, discloses all the features with respect to claim 2 as outlined above
Shimazaki does not explicitly teach: wherein the first input section receives a number of rows or columns, the rows or the columns allowing characters to be written there along, and the generating section generates the support image according to the number of characters received, and the number of rows or columns.
However, Kim-1519 teaches: wherein the first input section receives a number of rows or columns, the rows or the columns allowing characters to be written there along and, the generating section generates the support image according to the number of characters received, and the number of rows or columns. (Kim-1519 − [0003] The VR device may detect gestures made by the user via the sensing technology, and in response may move selected content in a document (e.g., words, paragraphs, sections, columns, sentences, text boxes, uniform resource locators (URLs) or other active text, etc.) forward or backward on a Z axis in the 3D virtual space relative to the rest of the document according to the detected gestures. [0037] Fig. 2A though 2C. The document may include a text area 212 (e.g., a paragraph, section, column, text field, text box, etc.) into which the user 290 may enter text using a keypad 222 of the keyboard 220.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki, Yoshimura and Kim-1519 as each invention relate to handwriting within a document system. Adding the teaching of Kim-1519 provides Shimazaki and Yoshimura with the ability to determining columns within a document such as a spreadsheet for handwriting inputs. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding dependent claim 7, discloses all the features with respect to claim 5 as outlined above
Shimazaki teaches: further comprising a second input configured to receive voice data representing a voice, a recognizing section configured to recognize the character from the voice represented by the voice data, and to count a number of the character recognized, (Shimazaki − [0060] The input device 41 allows a user to input an instruction. The terminal 2 includes at least one of devices including a touch input device, a key input device, a voice input device and a line-of-sight input device. [0140] While the display unit 403 of the terminal 2a displays the electronic data, the user makes an input for starting the addition of handwriting to the displayed electronic data by, for example, voice, touch, or a line of sight. The input unit 404 of the terminal 2a detects the user's input (S201 of FIG. 11, " Handwriting" of "Function Menu" of FIG. 12A).)
Shimazaki does not explicitly teach: and a computing section configured to compute the number of rows or columns based on the number of characters counted, wherein the generating section generates the support image according to the number of characters counted, and the number of rows or columns computed.
However, Kim-1519 teaches: and a computing section configured to compute the number of rows or columns based on the number of characters counted, wherein the generating section generates the support image according to the number of characters counted, and the number of rows or columns computed. (Kim-1519 − [0003] The VR device may detect gestures made by the user via the sensing technology, and in response may move selected content in a document (e.g., words, paragraphs, sections, columns, sentences, text boxes, uniform resource locators (URLs) or other active text, etc.) forward or backward on a Z axis in the 3D virtual space relative to the rest of the document according to the detected gestures. [0037] Fig. 2A though 2C. The document may include a text area 212 (e.g., a paragraph, section, column, text field, text box, etc.) into which the user 290 may enter text using a keypad 222 of the keyboard 220.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki, Yoshimura and Kim-1519 as each invention relate to handwriting within a document system. Adding the teaching of Kim-1519 provides Shimazaki and Yoshimura with the ability to determining columns within a document such as a spreadsheet for handwriting inputs. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding dependent claim 8, discloses all the features with respect to claim 7 as outlined above
Shimazaki teaches: further comprising a storage configured to store text data representing the character recognized by the recognizing section, and a third specifying section configured to specify a position of a next character to be written based on the finger image data and the support image data representing the support image, wherein the controller controls the display section so that the next character to be written is displayed in the vicinity of an image representing a position of the next character to be written in the support image based on the text data stored in the storage. (Shimazaki − [0060] The input device 41 allows a user to input an instruction. The terminal 2 includes at least one of devices including a touch input device, a key input device, a voice input device and a line-of-sight input device. [0140] [0124] The imaging unit 406 captures an image by the imaging device 42, and sends the captured image to the image storage areas 401a to 401c. The image recognition unit 407 detects a region for handwriting from an image (a first storage image, which will be described later) that is continuously stored in the image storage areas 401a to 401c. The image recognition unit 407 detects the region for the handwriting from, for example, a blank paper, a single color region on paper, or a notebook with ruled lines. The detection of the region is executed using image recognition software by detecting, for example, whether a ratio of an area of a single color is equal to or more than a prescribed value.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki, Yoshimura and Kim-1519 as each invention relate to handwriting within a document system. Adding the teaching of Kim-1519 provides Shimazaki and Yoshimura with the ability to determining columns within a document such as a spreadsheet for handwriting inputs. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.
Regarding dependent claim 9, discloses all the features with respect to claim 3 as outlined above
Shimazaki teaches: further comprising a fourth specifying section configured to specify respective colors of the sheet and the support image based on the sheet image data and the support image data representing the support image, and a determining section configured to determine whether or not the color of the support image approximates the color of the sheet image, wherein the generating section changes the color of the support image to a color complementary to the color of the sheet image when it is determined that the color of the support image approximates the color of the sheet image. (Shimazaki − [0124] The imaging unit 406 captures an image by the imaging device 42, and sends the captured image to the image storage areas 401a to 401c. The image recognition unit 407 detects a region for handwriting from an image (a first storage image, which will be described later) that is continuously stored in the image storage areas 401a to 401c. The image recognition unit 407 detects the region for the handwriting from, for example, a blank paper, a single color region on paper, or a notebook with ruled lines. The detection of the region is executed using image recognition software by detecting, for example, whether a ratio of an area of a single color is equal to or more than a prescribed value.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki, Yoshimura and Kim-1519 as each invention relate to handwriting within a document system. Adding the teaching of Kim-1519 provides Shimazaki and Yoshimura with the ability to determining columns within a document such as a spreadsheet for handwriting inputs. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZAKI and Yoshimura as applied to claims 1-2, 4-6, and 10-14 above, and further in view of Kim (US PGPUB:  20180173401, filed Nov. 30, 2017 hereinafter “Kim-3401”)
Regarding dependent claim 15, discloses all the features with respect to claim 14 as outlined above
Shimazaki teaches: Shimazaki does not explicitly teach: wherein the display section displays an alert message calling attention of the user to checking the size of the support image.
However, Kim-3401 teaches: wherein the display section displays an alert message calling attention of the user to checking the size of the support image. (Kim − [0332] Referring to FIG. 18 (b), if it is determined, based on the size of the specific area 1810 and the size and shape of the first piece of furniture, that the first piece of furniture cannot be placed in the specific area 1810, the controller 180 of the mobile terminal 100 may display a notification message (alert message) 1820 on the display unit 151 to inform this fact.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Shimazaki, Yoshimura and Kim-3401 as each invention relate to handwriting within a document system. Adding the teaching of Kim-3401 provides Shimazaki and Yoshimura with the ability to display a notification when the size is larger than the display area. Therefore, providing an immersive environment, tracking a user’s motion and maintaining the position of spatial information while performing handwriting functionality of a document viewer through a HMD.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177